DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figures 19-23) in the reply filed on 6/20/2022 is acknowledged.
Claims 1-20 appear to be drawn to the elected Species B and are examined below.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/14/2022, 12/14/2021, and 3/25/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, 6, 12 and 15 of copending Application No. 17/179869(reference application) and Claims 13 and 20 of copending Application No. 17/179855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	-Claims 1 and 12 of app 17/719869 recites essentially all elements of Claims 1, 8 and 9 of the instant application. The differences therebetween are not patentably distinguishable.
	-Claims 6 and 15 of app 17/719869 recites essentially all elements of Claim 2 of the instant application. The differences therebetween are not patentably distinguishable.
	-Claims 5 and 12 of app 17/719869 recites essentially all elements of Claims 3-7 of the instant application. Note that although app 17/719869 utilizes terms such as “radial protrusions” instead of “camming portions extending radially outward therefrom”, these differences are referring to similar scoped features and the differences are not patentably distinguishable.
	-Claims 5, 12, and 15 of app 17/719869 recites essentially all elements of Claims 10-15 of the instant application. Although the language is not the exact same, the differences between the claims are not patentably distinguishable.
	Further, Claims 13 and 20 of 17/719855 recite essentially all elements of Claims 1-15 of the instant application and although the exact language is not recited, the differences are not patentably distinguishable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Objections
Claims 1, 10, and 16 are objected to because of the following informalities: 	-Claims 1, 10 and 16 each recite multiple instances of an abbreviation “TDC” and “BDC”, however, to avoid confusion these recitations would be better recited as “top-dead-center” and “bottom-dead-center” respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 12 recites “wherein the roller has a non-cylindrical shape”. This limitation renders the claim indefinite as it is unclear as to what is the defined bounds of the scope of “non-cylindrical”. It is noted that Paragraph 0004 of the specification recites the limitation but does not further elaborate on what the limitation is intending to encompass and what can be readily viewed as “non-cylindrical”. For example, one could readily view the roller of Figure 19 as “cylindrical”, however, it would appear that the Applicant is intending to encompass such a roller with the “non-cylindrical” language, however, it is unclear as to what other variations are intending to be encompassed. 
Further regarding Claim 1, line 10, “the teeth of the driver blade” lacks antecedent basis within the claim and therefore renders the claim indefinite.
Regarding Claims 2-3, these claims depend from Claim 1 and therefore are rendered indefinite for the reasoning above.
Regarding Claim 4, the claim recites “a camming portion extending radially outward relative to an outer circumference of the roller from a first end to a second end”, however, it is unclear, even in view of the specification, what is being encompassed by the first and second ends of the “camming portion” as it would appear that the camming portion radially extends from a main body portion of the roller and would not readily comprise multiple ends in the radial direction and therefore, it is unclear as to what the Applicant is intending to encompass.
Regarding Claim 5, line 2 recites “engagement section positioned proximate one of the first end and the second end”. As outlined above with respect to Claim 4, it is unclear what is being encompassed by the ends of the camming portion and therefore, this renders the claim indefinite. 
Regarding Claim 6, the claim recites “the roller has outer circumference…wherein the end is positioned radially outward of the outer circumference”. This limitation renders the claim indefinite as it is unclear as to what the Applicant is referring to by the outer circumference as one would readily view that the outer surface of the roller would readily be viewed as the “outer circumference”, however, this does not appear to be what the Applicant is encompassing as the claim is including that the end of the camming portion extends outward of the circumference. 
Regarding Claim 7, the claim recites “the roller has an outer circumference…a portion of the respective one or more engagement sections is positioned radially inward of the outer circumference”. Similarly to Claim 6, this limitation renders the claim indefinite as it is unclear as to what Applicant is referring to by the “outer circumference” and how the engagement sections can be radially inward of the circumference if the engagement sections are on the outer surface of the roller. 
Claims 8 and 9 are also rendered indefinite as they depend from Claim 1 and therefore comprises the indefinite limitation of Claim 1 outlined above.
Regarding Claim 10, line 10, “the teeth of the driver blade” lacks antecedent basis within the claim and therefore renders the claim indefinite.
Regarding Claim 11, the claim recites “camming portions extends radially outward relative to an outer circumference of the cam roller from a first end to a second end”. As outlined in explanations of other claims above, it is unclear as to what the Applicant is referring to by the “outer circumference” and further it is unclear as to how the camming portions can comprise multiple ends in view of the specification. 
Regarding Claim 12, line 2 recites “engagement section positioned proximate one of the first end and the second end”. As outlined above with respect to Claim 11, it is unclear what is being encompassed by the ends of the camming portion and therefore, this renders the claim indefinite. 
Regarding Claim 13, the claim recites “the cam roller has outer circumference…wherein the end is positioned radially outward of the outer circumference”. This limitation renders the claim indefinite as it is unclear as to what the Applicant is referring to by the outer circumference as one would readily view that the outer surface of the roller would readily be viewed as the “outer circumference”, however, this does not appear to be what the Applicant is encompassing as the claim is including that the end of the camming portion extends outward of the circumference. 
Regarding Claim 14, the claim recites “the cam roller has an outer circumference…a portion of the respective one or more engagement sections is positioned radially inward of the outer circumference”. This limitation renders the claim indefinite as it is unclear as to what Applicant is referring to by the “outer circumference” and how the engagement sections can be radially inward of the circumference if the engagement sections are on the outer surface of the roller. 
Regarding Claim 15, the claim is dependent on Claim 14 and therefore is rendered indefinite for the same reasoning as above.
Regarding Claim 16, line 10, “the teeth of the driver blade” lacks antecedent basis within the claim and therefore renders the claim indefinite.
Claim 17 is also rendered indefinite as it depends from Claim 16 and therefore comprises the indefinite limitation of Claim 16 outlined above.
Regarding Claim 18, the claim recites “the cam roller has an outer circumference…wherein the end of each camming portion is positioned radially outward of the outer circumference”. This limitation renders the claim indefinite as it is unclear as to what the Applicant is referring to by the outer circumference as one would readily view that the outer surface of the roller would readily be viewed as the “outer circumference”, however, this does not appear to be what the Applicant is encompassing as the claim is including that the end of the camming portion extends outward of the circumference. 
Regarding Claim 19, the claim recites “the cam roller has an outer circumference…the engagement sections is positioned radially inward of the outer circumference”. This limitation renders the claim indefinite as it is unclear as to what Applicant is referring to by the “outer circumference” and how the engagement sections can be radially inward of the circumference if the engagement sections are on the outer surface of the roller. 
Regarding Claim 20, the claim is dependent on Claim 19 and therefore is rendered indefinite for the same reasoning as above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The limitations of “a drive unit for providing torque” is not be viewed as invoking 35 U.S.C. 112(f) as “drive unit” is not being viewed as a non-structural term and therefore cannot be viewed as a generic placeholder as some form of drive mechanism (i.e. motor or actuator) is being claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ueda (US PGPUB 2021/0308852). 
Regarding Claim 1, Ueda discloses a powered fastener driver (10; Figure 1) comprising: 
a driver blade (29; Figures 3A-4B) movable from a top-dead-center (TDC) position (Figure 4A; Para. 0054) to a driven or bottom- dead-center (BDC) position (Figure 3A; Para. 0052) for driving a fastener into a workpiece (Para. 0054); 
a drive unit (15; Figure 1) for providing torque to move the driver blade (29) from the BDC position (Figure 3A) toward the TDC position (Figure 4A; Para. 0053); 
a rotary lifter (wheel 50; Figures 2A-4B) engageable with the driver blade (29 via teeth 78, 79), the lifter (50) configured to receive torque from the drive unit (15) in a first rotational direction for returning the driver blade (29) from the BDC position (Figure 3A) toward the TDC position (Figure 4A; Para. 0053-0054), the lifter (50) having a plurality of drive pins (tooth portions 78 and support shaft 80 can each be reasonably viewed as a “drive pin” as  “pin” can be reasonably interpreted as “a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another” (per https://www.merriam-webster.com/dictionary/pin) and since both the teeth 78 and shaft 80 assist in supporting and lifting the blade, they can each be viewed as a “drive pin”; note the alternative 103 rejection below); and 
at least one of the drive pins (shaft 80) including a roller (79; note that piece 79 rotates about the axis of 80 and therefore can be viewed as a “roller”) positioned on the at least one drive pin (80; Para. 0037) and configured to engage with one of the teeth (85) of the driver blade (29) when moving the driver blade (29) from the BDC position toward the TDC position (Para. 0040), 
wherein the roller (79) has a non-cylindrical shape (see Figures 3A-4B as the roller 79 comprises an L-shape).  

Regarding Claim 2, Ueda discloses the roller (79) includes a plurality of engagement sections (see “Annotated View of Figure 4A”), and wherein each engagement section is defined by a concave shape (as shown the depicted “engagement section” are concave in shape; note Para. 0040 discloses “a circumscribed circle” shape which readily includes a concave shape as shown).  

    PNG
    media_image1.png
    294
    472
    media_image1.png
    Greyscale

Annotated View of Figure 4A

Regarding Claim 3, Ueda discloses the roller (79) includes one or more camming portions (ends of 81, 82; see “camming portion” in the “Annotated View of Figure 4A” above) extending radially outward therefrom (as shown), and wherein each of the one or more camming portions is positioned between adjacent engagement sections of the plurality of engagement sections (see “Annotated View of Figure 4A” above) .  

Regarding Claim 4, Ueda discloses the roller (79) includes a camming portion (ends of 81, 82) extending radially outward relative to an outer circumference of the roller (79) from a first end to a second end (See the 112 rejections above; note the “Further Annotated View of Figure 4A” below).  

    PNG
    media_image2.png
    271
    363
    media_image2.png
    Greyscale

Further Annotated View of Figure 4A

Regarding Claim 5, Ueda discloses the roller (79) includes an engagement section positioned proximate one of the first end and the second end (as shown in “Annotated View of Figure 4A” above the engagement sections are adjacent/proximate to ends of the camming portions), and wherein the engagement section is defined by a concave shape (see “Annotated View of Figure 4A” above; note Para. 0040 discloses “a circumscribed circle” shape which readily includes a concave shape as shown).  

Regarding Claim 6, Ueda discloses the roller (79) has outer circumference and one or more camming portions (ends of 81, 82), each of the one or more camming portions extends relative to the outer circumference toward an end (see the “Further Annotated View of Figure 4A” above), and wherein the end is positioned radially outward of the outer circumference (see the inside example of the “outer circumference” in “Further Annotated View of Figure 4A” above).  

Regarding Claim 7, Ueda discloses the roller (79) has an outer circumference and one or more engagement sections (as outlined above), and wherein a portion of the respective one or more engagement sections is positioned radially inward of the outer circumference (see the outer example of “outer circumferences” in the “Further Annotated View of Figure 4A”).  

Regarding Claim 8, Ueda discloses the roller (79) includes one or more engagement sections (see “Annotated View of Figure 4A”), and wherein each of the one or more engagement sections is shaped to receive an end portion of one of the teeth (85) of the driver blade (29 as shown in Figure 4A; Para. 0040).  

Regarding Claim 9, Ueda discloses the end portion (of 85) has a rounded shape (as shown; see Para. 0040).  

Regarding Claim 10, Ueda discloses a powered fastener driver (1; Figure 1) comprising the claimed features (see rejection of Claim 1 above) and further comprising: 
at least one of the drive pins (shaft 80) including a cam roller (79; note that piece 79 rotates about the axis of 80 and therefore can be viewed as a “roller”) positioned on the at least one drive pin (80; Para. 0037) and configured to engage with one of the teeth (85) of the driver blade (29) when moving the driver blade (29) from the BDC position toward the TDC position (Para. 0040), 
wherein the cam roller (79) includes one or more camming portions (ends of 81, 82) extending radially outward therefrom (see Para. 0037; see “Annotated View of Figure 4A” above). 

Regarding Claim 11, Ueda discloses each of the one or more camming portions (ends of 81, 82) extends radially outward relative to an outer circumference of the cam roller (79) from a first end to a second end (see “Further Annotated View of Figure 4A” above).  

Regarding Claim 12, Ueda discloses the cam roller (79) includes an engagement section (see “engagement section” in “Annotated View of Figure 4A” above) positioned proximate one of the first end and the second end (as shown), and wherein the engagement section is defined by a concave shape (As shown; see Para 0040).  

Regarding Claim 13, Ueda discloses the cam roller (79) has an outer circumference, and wherein each of the one or more camming portions (ends of 81, 82) extends relative to the outer circumference toward an end (as shown), and wherein the end is positioned radially outward of the outer circumference (see 112 rejections and “Further Annotated View of Figure 4A” above).  

Regarding Claim 14, Ueda discloses the cam roller (79) has an outer circumference and one or more engagement sections, and wherein a portion of the respective one or more engagement sections is positioned radially inward of the outer circumference (see 112 rejections and “Further Annotated View of Figure 4A” above).  

Regarding Claim 15, Ueda discloses each of the one or more engagement sections (see “Annotated View of Figure 4A”) is shaped to receive an end portion of one of the teeth (85) of the driver blade (29), and wherein the end portion has a rounded shape (85 as shown; Para. 0040).  

Claims 1, 4, 6-11 and 13-15 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Sato (US PGPUB 2017/0190037- cited in the IDS).
Regarding Claim 1, Sato discloses a powered fastener driver (1; Figure 1) comprising: 
a driver blade (31) movable from a top-dead-center (TDC; Figure 3c) position to a driven or bottom- dead-center (BDC; Figure 3a) position for driving a fastener into a workpiece (Para. 0060);
a drive unit (motor 71) for providing torque to move the driver blade (31) from the BDC position toward the TDC position (Para. 0069); 
a rotary lifter (pinion 32 and cam 34) engageable with the driver blade (31; Para. 0062-0065), the lifter (32, 34) configured to receive torque from the drive unit (71) in a first rotational direction for returning the driver blade (31) from the BDC position (Figure 3a) toward the TDC position (Figure 3c), the lifter (32, 34) having a plurality of drive pins (teeth of pinion 32 (Para. 0063) and pin supporting roller 33 (shown in Figure 4b); note “pin” can be reasonably interpreted as “a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another” (per https://www.merriam-webster.com/dictionary/pin) and since the teeth assist in supporting the blade in retraction thereof, the teeth themselves can be readily viewed as “drive pins”; see the alternative 103 rejection below); and 
at least one of the drive pins (pin supporting roller 33) including a roller (33) positioned on the at least one drive pin (shown in Figure 4b) and configured to engage with one of the teeth (teeth of rack 30 and guided section 37) of the driver blade (31) when moving the driver blade (31) from the BDC position toward the TDC position (see Paras. 0065, 0070-0072), 
wherein the roller (33) has a non-cylindrical shape (see Para. 0070 discloses “the roller, as being the elastomer, can deform according to the shape of the guided section” and therefore it can be readily assumed that the roller will assume a shape different than its unloaded cylindrical shape as depicted; further note Para. 0065 discloses “the roller 33 has a teeth row” which therefore provides evidence that the roller can be viewed as “non-cylindrical”).  
Regarding Claim 4, Sato discloses the roller (33) includes a camming portion (“teeth” of the “teeth row” ) extending radially outward relative to an outer circumference of the roller (33) from a first end to a second end (ends of the “teeth” of the “teeth row”).  

Regarding Claim 6, Sato discloses the roller (33) has outer circumference and one or more camming portions (“teeth” of “teeth row”), each of the one or more camming portions (“teeth” of “teeth row”) extends relative to the outer circumference toward an end (end of teeth), and wherein the end is positioned radially outward of the outer circumference (note the 112 rejections above but it is noted that the roller 33 would have a circular shaped cross section with teeth extending radially).  

Regarding Claim 7, Sato the roller (33) has an outer circumference and one or more engagement sections (between “teeth” of “teeth row”), and wherein a portion of the respective one or more engagement sections is positioned radially inward of the outer circumference (note that if the “outer circumference” is defined by the outer surfaces of the “teeth row”, the engagement sections between the teeth will readily be radially inward in the manner as claimed; note the 112 rejections above).  

Regarding Claim 8, Sato discloses the roller (33) includes one or more engagement sections (between “teeth” of “teeth row”), and wherein each of the one or more engagement sections is shaped to receive an end portion of one of the teeth (of rack 30 or guided portion 37) of the driver blade (31; see Para. 0065 as engagement sections in the manner as claimed need to be present in order to engage the rack and guided section as disclosed).  

Regarding Claim 9, Sato discloses the end portion has a rounded shape (As shown in Figures 3a-3c, the teeth of the blade are clearly in a rounded shape).  

Regarding Claim 10, Sato discloses a powered fastener driver (1; Figure 1) comprising the claimed features (see rejection of Claim 1 above) and further comprising: 
at least one of the drive pins (pin supporting roller 33) including a cam roller (33) positioned on the at least one drive pin (shown in Figure 4b) and configured to engage with one of the teeth (teeth of rack 30 and guided section 37) of the driver blade (31) when moving the driver blade (31) from the BDC position toward the TDC position (see Paras. 0065, 0070-0072), 
wherein the cam roller (33) includes one or more camming portions (“teeth” of “teeth row”; Para. 0065) extending radially outward therefrom (see Para. 0065 which discloses that the roller 33 comprises a “teeth row”).  

Regarding Claim 11, Sato discloses each of the one or more camming portions (“teeth” of the “teeth row” ) extend radially outward relative to an outer circumference of the cam roller (33) from a first end to a second end (ends of the “teeth” of the “teeth row”; note the 112 rejections above).  

Regarding Claim 13, Sato discloses the cam roller (33) has outer circumference, wherein each of the one or more camming portions (“teeth” of “teeth row”) extends relative to the outer circumference toward an end (end of teeth), and wherein the end is positioned radially outward of the outer circumference (note the 112 rejections above but it is noted that the roller 33 would have a circular shaped cross section with teeth extending radially).  

Regarding Claim 14, Sato the cam roller (33) has an outer circumference and one or more engagement sections (between “teeth” of “teeth row”), and wherein a portion of the respective one or more engagement sections is positioned radially inward of the outer circumference (note that if the “outer circumference” is defined by the outer surfaces of the “teeth row”, the engagement sections between the teeth will readily be radially inward in the manner as claimed; note the 112 rejections above).  

Regarding Claim 15, Sato discloses each of the one or more engagement sections is shaped to receive an end portion of one of the teeth (of rack 30 or guided portion 37) of the driver blade (31; see Para. 0065 as engagement sections in the manner as claimed need to be present in order to engage the rack and guided section as disclosed), wherein the end portion has a rounded shape (As shown in Figures 3a-3c, the teeth of the blade are clearly in a rounded shape).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US PGPUB 2021/0308852), in view of Carrier (US PGPUB 2019/0321955).
	Regarding Claims 1 and 10, assuming arguendo that the teeth (78) of the lifter (50) of Ueda cannot be reasonably viewed as “pins” in the manner as claimed, in which the Examiner does not readily concede to, attention can be brought to the teachings of Carrier.
	Carrier teaches another powered fastener driver comprising a driver blade (90; Figure 1), a rotary lifter (62, 64, 65) engageable with the blade (90), wherein the lifter (62, 64, 65) comprises a body (64, 65) and a plurality of drive pins (62) extending from the body (64, 65) and a roller (68; Figure 5; Para. 0080) positioned on the drive pins (62; Para. 0080) and configured to engage with teeth (92) of the blade (90). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the lifter of Ueda to include a plurality of drive pins with rollers disposed on the pins as taught by Carrier in replacement of the teeth of the wheel of the lifter of Ueda. By modifying Ueda in this manner, the pins of the lifter would be more “slippery” such that the pins can properly engage the teeth of the blade even if the teeth are out of position as taught by Carrier (see Paras. 0028, 0080). 
	Regarding Claims 2-9 and 11-15, refer to the 102 rejections above.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPUB 2017/0190037- cited in the IDS).
Regarding Claim 16, Sato discloses a powered fastener driver (1; Figure 1) comprising the claimed features (see rejection of Claim 1 above) and further comprising: 
at least one of the drive pins (pin supporting roller 33) including a cam roller (33) positioned on the at least one drive pin (shown in Figure 4b) and configured to engage with one of the teeth (teeth of rack 30 and guided section 37) of the driver blade (31) when moving the driver blade (31) from the BDC position toward the TDC position (see Paras. 0065, 0070-0072), 
wherein the cam roller (33) includes camming portions (“teeth” of “teeth row”) extending radiallyAttorney Docket No. 066042-6608-USO4 outward therefrom, and wherein the camming portions (“teeth” of “teeth row”) are spaced about an outer surface of the cam roller (33; note given the disclosed “teeth row” it can be readily assumed that the teeth of such row will radially extend as claimed and be spaced out along the outer surface in order to engage the rack 30 and guiding section 37).  
However, Sato fails to explicitly disclose four or more camming portions extending radiallyAttorney Docket No. 066042-6608-USO4 outward therefrom, and wherein the four or more camming portions are equally spaced about an outer surface of the cam roller.
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have incorporated four or more equally spaced camming portions/teeth into the cam roller of Sato because Applicant has not disclosed that the specific number and spacing of camming portions provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with cam roller of Sato because the roller will effectively engage and disengage from the teeth of the blade.
Therefore, it would have been an obvious matter of design choice to modify Sato to obtain the invention as specified in the claim.
Note: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04(IV)(B).

Regarding Claim 18, Sato discloses the cam roller (33) has outer circumference, wherein each of the one or more camming portions (“teeth” of “teeth row”) extends relative to the outer circumference toward an end (end of teeth), and wherein the end is positioned radially outward of the outer circumference (note the 112 rejections above but it is noted that the roller 33 would have a circular shaped cross section with teeth extending radially).  

Regarding Claim 19, Sato the cam roller (33) has an outer circumference and a plurality of engagement sections (between “teeth” of “teeth row”), and wherein a portion of at least one or more engagement sections is positioned radially inward of the outer circumference (note that if the “outer circumference” is defined by the outer surfaces of the “teeth row”, the engagement sections between the teeth will readily be radially inward in the manner as claimed; note the 112 rejections above).  

Regarding Claim 20, Sato discloses each of the engagement sections is shaped to receive an end portion of one of the teeth (of rack 30 or guided portion 37) of the driver blade (31; see Para. 0065 as engagement sections in the manner as claimed need to be present in order to engage the rack and guided section as disclosed), wherein the end portion has a rounded shape (As shown in Figures 3a-3c, the teeth of the blade are clearly in a rounded shape).  


Alternatively, Claims 1, 4, 6-11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPUB 2017/0190037- cited in the IDS), in view of Carrier (US PGPUB 2019/0321955).
	Regarding Claims 1, 10 and 16, assuming arguendo that the teeth (of pinion 32) of the lifter (32, 24) of Sato cannot be reasonably viewed as “pins” in the manner as claimed, in which the Examiner does not readily concede to, attention can be brought to the teachings of Carrier.
	Carrier teaches another powered fastener driver comprising a driver blade (90; Figure 1), a rotary lifter (62, 64, 65) engageable with the blade (90), wherein the lifter (62, 64, 65) comprises a body (64, 65) and a plurality of drive pins (62) extending from the body (64, 65) and a roller (68; Figure 5; Para. 0080) positioned on the drive pins (62; Para. 0080) and configured to engage with teeth (92) of the blade (90). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the lifter of Sato to include a plurality of drive pins with rollers disposed on the pins as taught by Carrier in replacement of the teeth of the pinion of the lifter of Sato. By modifying Sato in this manner, the pins of the lifter would be more “slippery” such that the pins can properly engage the teeth of the blade even if the teeth are out of position as taught by Carrier (see Paras. 0028, 0080). 
	Regarding Claims 4, 6-9, 11, 13-15 and 18-20, refer to the 102 and 103 rejections above.

Claims 2, 3, 5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPUB 2017/0190037- cited in the IDS), in view of Ueda (US PGPUB 2021/0308852).
Regarding Claims 2 and 3, Sato discloses the roller (33) includes a plurality of engagement sections (associated with the “teeth row” per Para. 0065), and the roller includes one or more camming portions (“teeth” of “teeth row”) extending radially outward therefrom (note this can be reasonably assumed in view of Para. 0065), and wherein each of the one or more camming portions (teeth of 33) is positioned between adjacent engagement sections of the plurality of engagement sections (note given the “teeth row” configuration outlined in Para. 0065, this structure of projecting teeth and engagement sections therebetween can be readily assumed in order to engage the rack 30 and guided section 37 as disclosed).  
However, Sato fails to explicitly disclose each engagement section is defined by a concave shape.  
Attention can be brought to Ueda (see the 102 rejection above for reference) which teaches another lifter (50; Figures 2a-4b) wherein the lifter (50) comprises camming portions (teeth 78) and a plurality of engagement sections between the camming portions (78) wherein each engagement section is defined by a concave shape (as shown in the Figures).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the engagement sections of the “teeth row” of the roller of Sato such that the engagement sections are embodied in a concave shape as taught by Ueda as such a concave shape readily allows the engagement sections to be engaged with the rounded shape of the teeth of the blade and prevent galling or direct impact and damage of either structure as the shapes would be complimentary.

Regarding Claim 5, Sato discloses the roller (33) includes an engagement section (between the “teeth” of “teeth row” to engage rack 30 and guided section 37) positioned proximate one of the first end and the second end (i.e. bottom of “teeth”), however, Sato is silent on the engagement section is defined by a concave shape.  
Attention can again be brought to Ueda (see above).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the engagement sections of the “teeth row” of the roller of Sato such that the engagement sections are embodied in a concave shape as taught by Ueda as such a concave shape readily allows the engagement sections to be engaged with the rounded shape of the teeth of the blade and prevent galling or direct impact and damage of either structure as the shapes would be complimentary.

Regarding Claim 12, Sato discloses the cam roller (33) includes an engagement section (between the “teeth” of “teeth row” to engage rack 30 and guided section 37) positioned proximate one of the first end and the second end (i.e. bottom of “teeth”), however, Sato is silent on the engagement section is defined by a concave shape.  
Attention can again be brought to Ueda (see above).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the engagement sections of the “teeth row” of the roller of Sato such that the engagement sections are embodied in a concave shape as taught by Ueda as such a concave shape readily allows the engagement sections to be engaged with the rounded shape of the teeth of the blade and prevent galling or direct impact and damage of either structure as the shapes would be complimentary.
Regarding Claim 17, Sato discloses the cam roller (33) includes a plurality  engagement section (between the “teeth” of “teeth row” to engage rack 30 and guided section 37) positioned between two adjacent camming portions (“teeth”), however, Sato is silent on the engagement sections being defined by a concave shape.  
Attention can again be brought to Ueda (see above).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the engagement sections of the “teeth row” of the roller of Sato such that the engagement sections are embodied in a concave shape as taught by Ueda as such a concave shape readily allows the engagement sections to be engaged with the rounded shape of the teeth of the blade and prevent galling or direct impact and damage of either structure as the shapes would be complimentary.

Claims 2, 3, 5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPUB 2017/0190037- cited in the IDS), in view of Carrier (US PGPUB 2019/0321955), as applied to Claims 1, 11 and 16 above, and in further view of Ueda (US PGPUB 2021/0308852).
	Regarding Claims 2, 3, 5, 12 and 17 see the previous 103 rejection above as it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Sato, as modified by Carrier, in view of Ueda in the same manner and given the same motivation as outlined above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Schugart (US Patent 1,064,551) discloses a tool which utilizes a toothed roller to engage teeth of a rack.
	-Tan (US PGPUB 2021/0008701) discloses a lifting mechanism that utilizes camming portions to engage with teeth of a driver blade. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        7/21/2022